Name: Regulation (EEC) No 2786/73 of the Commission of 12 October 1973 amending the special provisions contained in Regulations (EEC) Nos 1324/68 and 1611/68 in respect of export of certain cheeses
 Type: Regulation
 Subject Matter: trade;  agricultural policy;  processed agricultural produce;  Europe;  trade policy
 Date Published: nan

 13 . 10 . 73 Official Journal of the European Communities No L 286/ 15 REGULATION (EEC) No 2786/73 OF THE COMMISSION of 12 October 1973 amending the special provisions contained in Regulations (EEC) Nos 1324/68 and 1611 /68 in respect of export of certain cheeses in Article 1 of Commission Regulation (EEC) No 161 1 /68 ( 10) of 15 October 1968 making special provi ­ sions for the lowest rate of the refund applicable to exports of certain cheeses to third countries ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1324/68 is replaced by the Annex to this Regulation . Article 2 Article 1 of Regulation (EEC) No 1611 /68 is replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (') of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by the Act (2) concerning the Conditions of Accession and the Adjustments to the Treaties, and in particular the first sentence of Article 17 (4) thereof ; Whereas Regulation (EEC) No 1 354/73 (3 ) amended the nomenclature of certain cheeses contained in Annex II to Council Regulation (EEC) No 823/68 (4) of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products ; whereas, consequently, it is necessary to adapt Annex I to Commission Regulation (EEC) No 1324/68 (5 ) of 29 August 1968 laying down special conditions for the export of certain cheeses to Switzerland , as last amended by Regulation (EEC) No 767/73 (6 ) ; Whereas in the case of processed cheeses falling within subheading 04.04 D II of the Common Customs Tariff and exported to Switzerland under the special system introduced by Commission Regulation (EEC) No 2074/73 ( 7 ) of 31 July 1973 establishing the special conditions for the export of processed cheeses to Switzerland , the refunds are, on account of that system, relatively low ; whereas the application of Article 8 (2) of Commission Regulation No 1041 / 67/EEC (8) of 21 December 1967 on detailed rules for the application of export refunds on products subject to a single price system, as last amended by Regula ­ tion (EEC) No 131 /73 (9 ), would hinder normal trade in the products concerned with third countries other than Switzerland ; whereas, consequently, those products should be listed with the cheeses referred to 'Article 1 In the determination of the lowest rate of refund within the meaning of Article 8 (2) and the last indent of Article 9 ( 1 ) of Regulation No 1041 / 67/EEC, the refunds on exports to Switzerland :  of the processed cheeses falling within subheading 04.04 D II of the Common Customs Tariff, and  the cheeses listed in Annex I to Regulation (EEC) No 1324/68 shall not be taken into account. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 October 1973 . For the Commission The President FranÃ §ois-Xavier ORTOLI (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (-) O') No L 73 , 27 . 3 . 1972 , p . 14 . (3 ) O'J No L 141 , 28 . 5 . 1973 , p . 23 . (4 ) O 'f No L 151 , 30 . 6 . 1968 , p . 3 . ( 5 ) Of No L 215, 30 . 8 . 1968 , p . 25 . ( b) OJ No L 77 , 26 . 3 . 1973 , p . 1 . ( 7 ) O | No L 21 1 , 1 . 8 . 1973 , p . 8 . ( s) O) No 314, 23 . 12 . 1967, p . 9 . / 9 \ n T Mn I 17 711 I 1 Q7 Ã ® 1 t) ( l0 ) OJ No L 252 , 16 . 10 . 1968 , p . 14 . No L 286/ 16 13 . 10 . 73Official Journal of the European Communities ANNEX Subheading in Annex II to Regulation (EEC ) No 823 /68 Products 04.04 E I b ) 2 Tilsit and Butterkase ex 04.04 E lb) 5 Danbo Edam Elbo Esrom Fontal Fontina Fvnbo Galantine Gouda Havarti Italico Maribo Ma bo Mimolette SamsÃ ¸ Saint-Paulin Tybo Other cheeses of a fat content by weight referred to dry matter exceeding 30 % and a water content by weight of the non-fatty matter exceeding 52 °/o but not exceeding 67 »/o